Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 24, 2021 has been entered. 

Status of Claims
This action is in reply to the request for continued examination filed on November 24, 2021.
Claims 1, 2, 4-9, 11-17, 19, and 20 are currently amended.  
Claims 1-20 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Claim Objections
Claims 1-10 are objected to because of the following informalities: 1) Claim 1 recites an extraneous “to” after its first limitation, an extraneous “and” in the identifying limitation, and an extraneous “via to” in the last mapping limitation; 2) Claim 7 deleted the verb “is” when it is still required for clarity; 3) similarly, Claim 8 deleted the verb “is” when it is still required for clarity.  Because Claims 2-10 depend upon Claim 1, which is objected to, those claims are also objected to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-13, and 16-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Clark (US 2018/0075554) in view of Smalley et al. (US 2002/0188611, hereinafter “Smalley”).

Claims 1, 11, and 19.  Clark teaches: A computer-implemented method, comprising:
receiving, by a server system, regulation content from data stores associated with a plurality of regulatory authorities (see, e.g., at least ¶s 41-43 teaching sourcing blocks of regulation content such as the Code of Federal Regulations or the Federal Register, which are associated with multiple federal regulatory authorities); to
configuring a corpus of regulations based at least in part on the received regulation content (see, e.g., ¶s 41-48 teaching parsing the corpus of regulations into different levels of granularity and different categories or topics, the categories or topics providing relevant context, i.e., performing enrichment of the decomposed corpus of regulations and noting in particular ¶ 48 teaching breaking down the regulation to its most basic level and providing easy to understand summaries; regarding performing clause hierarchy to determine if a clause is applicable at a chapter level or a subchapter level, see, e.g., ¶s 46-47 teaching a third level of parsing that generates “subjects” as sub-chapters of “modules” or chapters; regarding classifying a clause into a requirement, definition, or penalty, see, e.g., ¶ 67 teaching classifying something into a rule or requirement or alternatively a definition); 
generating, by the server system, a plurality of enriched regulations from the corpus of regulation content, each enriched regulation generated by parsing respective components of regulation content and associating the parsed components with relevant context (see, e.g., ¶s 41-48 teaching parsing the corpus of regulations into different levels of granularity and different categories or topics, the categories or topics providing relevant context, i.e., performing enrichment of the decomposed corpus of regulations and noting in particular ¶ 48 teaching breaking down the regulation to its most basic level and providing easy to understand summaries; regarding performing clause hierarchy to determine if a clause is applicable at a chapter level or a subchapter level, see, e.g., ¶s 46-47 teaching a third level of parsing that generates “subjects” as sub-chapters of “modules” or chapters; regarding classifying a clause into a requirement, definition, or penalty, see, e.g., ¶ 67 teaching classifying something into a rule or requirement or alternatively a definition; Examiner notes that the filtering and chapter/subchapter features are further addressed below); 
receiving, by the server system, a first construct related to a first organization (see, e.g., Figures 8-10 teaching an account for a corporation, i.e., organization account, noting that Figure 10 teaches the setting up or construction of that account, that, as explained in ¶ 90, sets up the assigned rules and requirements for that account);
receiving, by the server system, a second construct related to a second organization, each respective construct associated with a particular user account and an industry associated with the particular user account (see, e.g., Figures 8-10 teaching an account for a corporation, i.e., organization account, noting that Figure 10 teaches the setting up or construction of that account, that, as explained in ¶ 90, sets up the assigned rules and requirements for that account, noting that in Figure 8 features 801 and 802 and Figure 9 features 913 and 914 that the user can switch account and corporate accounts between at least a first and second account, noting particularly ¶s 84 and 87 further describe changing accounts and/or corporations which results in a different construct, i.e., “will change the display to the relevant display” for that account and corporation, e.g., “a consultant working with multiple parties may switch between companies using button 914, or if the user is part of a holding company, the user may switch between a different corporate entity within that holding company”), 
(i) the first construct defined according to a plurality of different functional constituent nodes (“nodes”) associated with the first organization (see, e.g., Figure 10 and ¶ 90 teaching that the different rules or requirements are based on the constituent nodes, as defined by answers to dynamically generated questions, for each company or account, further noting that regarding the construct and organization being a “first” one of each, ¶s 84 and 87 further describe changing accounts and/or corporations which results in a different construct, i.e., “will change the display to the relevant display” for that account and corporation, e.g., “a consultant working with multiple parties may switch between companies using button 914, or if the user is part of a holding company, the user may switch between a different corporate entity within that holding company”); 
(ii) the second construct defined according to a plurality of different functional constituent nodes (“nodes”) associated with the second organization (see, e.g., Figure 10 and ¶ 90 teaching that the different rules or requirements are based on the constituent nodes, as defined by answers to dynamically generated questions, for each company or account, further noting that regarding the construct and organization being a “second” one of each, ¶s 84 and 87 further describe changing accounts and/or corporations which results in a different construct, i.e., “will change the display to the relevant display” for that account and corporation, e.g., “a consultant working with multiple parties may switch between companies using button 914, or if the user is part of a holding company, the user may switch between a different corporate entity within that holding company”); 
identifying, by the server system, one or more enriched regulations applicable to the first and second organizations (see, e.g., at least Figure 15 features 1508, 1510, 1512, and 1514 teaching that the user’s answers to questions regarding the user’s business results in the providing of regulatory obligation data related to that business as well as updated compliance information; see also ¶s 7, 13, 15, 38, 54, 66, 69, 70, 75, 82, 88, 89, 97-101, 105, 106, 108, and 109 teaching substantially the same); and
generating, by the server system, a first mapping link between a clause in a first identified enriched regulation and a first node of the first construct (see at least ¶ 90 teaching mapping rules and regulations to a user’s company’s business; see further, e.g., at least Figure 15 features 1508, 1510, 1512, and 1514 teaching that the user’s answers to questions regarding the user’s business results in the providing of regulatory obligation data related to that business as well as updated compliance information; see also ¶s 7, 13, 15, 38, 54, 66, 69, 70, 75, 82, 88, 89, 97-101, 105, 106, 108, and 109 teaching substantially the same); 
generating, by the server system, a second mapping link between the same clause in the first identified enriched regulation and a first node of the second construct, wherein the first node of the first construct represents a different type of functional constituent than the first node of the second construct (see at least ¶ 90 teaching mapping rules and regulations to a user’s company’s business; see further, e.g., at least Figure 15 features 1508, 1510, 1512, and 1514 teaching that the user’s answers to questions regarding the user’s business results in the providing of regulatory obligation data related to that business as well as updated compliance information; see also ¶s 7, 13, 15, 38, 54, 66, 69, 70, 75, 82, 88, 89, 97-101, 105, 106, 108, and 109 teaching substantially the same; Examiner notes that regarding the construct, organization, and mapping link being a “second” one of each, ¶s 84 and 87 further describe changing accounts and/or corporations which results in a different construct, i.e., “will change the display to the relevant display” for that account and corporation, e.g., “a consultant working with multiple parties may switch between companies using button 914, or if the user is part of a holding company, the user may switch between a different corporate entity within that holding company;” thus, when the second corporation or account fills out the questionnaire of Figure 10, that second corporation or account will have a different set of mapped rules and requirements); 
receiving, by the server system, updated regulation content from one or more of the data stores that corresponds with the clause of the first identified enriched regulation (see, e.g., at least ¶s 11, 70, 84, 93, and 100 teaching the system updating rules or regulations when they change); 
mapping, by the server system, the updated regulation content to the first construct via to the first mapping link (see, e.g., at least ¶s 13, 55 and 89 regarding receiving update notifications, e.g., by subscription, for updates to each relevant rule that has been mapped to the account or corporation);
mapping, by the server system, the updated regulation content to the second construct via to the second mapping link (see, e.g., at least ¶s 13, 55 and 89 regarding receiving update notifications, e.g., by subscription, for updates to each relevant rule that has been mapped to the account or corporation, noting that regarding the construct and mapping link being a “second” one of each, ¶s 84 and 87 further describe changing accounts and/or corporations which results in a different construct, i.e., “will change the display to the relevant display” for that account and corporation, e.g., “a consultant working with multiple parties may switch between companies using button 914, or if the user is part of a holding company, the user may switch between a different corporate entity within that holding company;” thus, when the second corporation or account fills out the questionnaire of Figure 10, that second corporation or account will have a different set of mapped rules and requirements and thus could have a different subscription for alerts); and
generating, by the server system, a regulation alert for a first user account associated with the first organization and a second user account associated with the second organization (see, e.g., at least ¶s 13, 55 and 89 regarding receiving update notifications, e.g., by subscription, for updates to each relevant rule that has been mapped to the account or corporation, noting that regarding the construct and mapping link being a “second” one of each, ¶s 84 and 87 further describe changing accounts and/or corporations which results in a different construct, i.e., “will change the display to the relevant display” for that account and corporation, e.g., “a consultant working with multiple parties may switch between companies using button 914, or if the user is part of a holding company, the user may switch between a different corporate entity within that holding company;” thus, when the second corporation or account fills out the questionnaire of Figure 10, that second corporation or account will have a different set of mapped rules and requirements and thus could have a different subscription for alerts).
Regarding the features of multiple mappings for a first and second construct and regulations such that a regulation alert for a first user account associated with the first organization and a second user account associated with the second organization are generated based on those different mappings, Examiner notes that Clark teaches these limitations as described above.  Nevertheless, for the purpose of compact prosecution, even if Clark fails to teach these limitations, Clark, when read in light of Smalley, teaches these limitations.  As noted above, Clark teaches that an account can sign up for alerts or notification of rules and regulations that are relevant to that account’s corporation (see, e.g., at least ¶s 13, 55 and 89) as well as that, using Clark’s interface, a user can change between different accounts (see, e.g., ¶s 84 and 87 and Figures 8 and 9).  What Clark arguably fails to teach is that the different accounts would have different mappings that may overlap such that the different account would get the same alert based on a singular update.  Nevertheless, as noted in Smalley, different regulated entities will have some overlap and some non-overlap.  For example, as shown in Smalley Figure 8, regulated entity 1 and regulated entity 2 are both subject to air, water, and multimedia regulations, if not solid and hazardous waste regulations.  Thus, noting this fact about regulated entities, reading Clark in light of Smalley, one of ordinary skill in the art would appreciate that if both regulated entity 1 and regulated entity 2 of Smalley had accounts with the invention of Clark and signed up for the update alerts, both entities would get notifications regarding any updates to the air, water, and multimedia regulations, but only regulated entity 1 would get alert notifications regarding solid waste or hazardous waste regulations.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the known method and system of mapping regulations and rules to particular entity accounts (as disclosed by Clark) such that the updates would be sent to different regulated entities when the regulated entities were affected by the same set of regulations (obvious in view of Smalley).  One of ordinary skill in the art would have been motivated to modify the known method and system of mapping regulations and rules to particular entity accounts such that the updates would be sent to different regulated entities when the regulated entities were affected by the same set of regulations “so that the system processes the fullest meaning of the input text” so that each regulated entity can be notified of new updates that affect the necessary activities for them to be in compliance with legal regulations.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the known method and system of mapping regulations and rules to particular entity accounts (as disclosed by Clark) such that the updates would be sent to different regulated entities when the regulated entities were affected by the same set of regulations (obvious in view of Smalley), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.  See also MPEP § 2143(I)(D).
Regarding Claims 11 and 19, these claims recite a system with processing module and memory and a computer program product with stored executable instructions, respectively.  In all other aspects the claims recite the same functional steps as Claim 1 above.  Clark teaches processors executing stored instructions in a memory (see at least ¶s 112 and 114).  Thus, the combination of Clark and Smalley teaches the limitations of Claims 11 and 19 when you incorporate the rejection of Claim 1 above with this additional teaching.  

Claims 2 and 12.  The combination of Clark and Smalley teaches the limitations of Claims 1 and 11.  Clark further teaches: The method as claimed in claim 1, further comprising: performing, by the server system, filtering of the corpus of regulation content using a plurality of filter arrays prior to generating the plurality of enriched regulations, each filter array from among the plurality of filter arrays associated with one or more natural language processing (NLP) and artificial intelligence (AI) algorithms configured to perform at least one pre-processing operation on the corpus of regulations (see, e.g., ¶s 10, 14, 48, 65, and 104 teaching using natural language processing algorithms to identify keywords and phrases that are used to filter or index the regulatory rule with the relevant business).

Claim 3.  The combination of Clark and Smalley teaches the limitations of Claim 2.  Clark further teaches: wherein a pre-processing operation from among the at least one pre-processing operation corresponds to normalization of the corpus of regulations (see ¶ 48 teaching that the natural language processing parses the entire corpus of regulations into single strings that cannot be broken down further without creating unintelligible text).

Claims 4 and 13.  The combination of Clark and Smalley teaches the limitations of Claims 1 and 11.  Clark further teaches: further comprising: enabling a respective user account, by the server system, to add annotations to at least one enriched regulation from among the plurality of enriched regulations (see, e.g., ¶ 111 allowing users to comment on potential actions or current events).

Claims 8 and 16.  The combination of Clark and Smalley teaches the limitations of Claims 1 and 11.  Clark further teaches: further comprising: tracking, by the server system, content of relevance to a respective user account, wherein the content of relevance [is] determined based on one of a user account input and learning based on one or more user account actions (see, e.g., ¶s 100 and 105 teaching tracking of information such as automated alerts when there is new compliance data or the user is at risk of violating a regulatory compliance obligation; see further, e.g., ¶s 15, 38, 55, 66, 69, 84, and 89 teaching alerts to the user that a new regulation or something related to a regulation is available and affects the user’s business).

Claims 9 and 17.  The combination of Clark and Smalley teaches the limitations of Claims 1 and 11.  Clark further teaches: further comprising: generating, by the server system, at least one bundled packet of applicable regulations for use by user accounts associated with a type of industry or a type of an organization, the bundled packet of applicable regulations comprising manually verified and modified context-aware regulations related to the type of industry or the type of organization (see, e.g., ¶ 11 teaching maintaining and outputting regulatory manuals; see also ¶ 38 teaching the generation of compliance manuals for the company to use in its daily operations; see further ¶ 80 teaching combining all relevant regulatory data into a compliance manual).

Claims 10 and 18.  The combination of Clark and Smalley teaches the limitations of Claims 1 and 11.  Clark further teaches: further comprising:
identifying for each regulation from among the one or more regulations, by the server system, references to other regulations from among the plurality of enriched regulations and corresponding relationships between each regulation and the referenced other regulations (see, e.g., ¶ 48 teaching determining relationships between rules, subjects, and modules; see further ¶ 67 teaching links to clarification data such as a statutory definition or other text from another rule or section, i.e., another regulation; see also ¶ 10 teaching such links between regulations); and
facilitating, by the server system, determination of an impact of a new regulation based on the discovered one or more regulations and the corresponding relationships between each regulation from among the one or more regulations and the referenced other regulations (see, e.g., ¶s 13, 48, 65, and 88 teaching the use of a “heat map” of activity surrounding relevant rules and regulations, based on aspects such as links between related regulations, and alerts the business user to how closely the business user should monitor the regulation for changes).

Claims 5-7, 14, 15, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Clark in view of Smalley and further in view of Knudson et al. (US 9,760,556, hereinafter “Knudson”).

Claims 5 and 14.  The combination of Clark and Smalley teaches the limitations of Claims 1 and 11.  Clark further teaches: The method as claimed in claim 1, further comprising: receiving from one or more respective user account, by the server system, collaboration data associated collaboration activity with one or more other user accounts, the collaboration activity facilitating understanding of the one or more regulations applicable to one or more respective nodes of respective constructs associated with organizations that correspond with the collaborating user accounts (see ¶ 111 teaching that user comments of proposed rules can be aggregated by the system and automatically submitted to the regulatory agency).  Examiner asserts that aggregating user comments regarding proposed regulations is a “collaboration” of users that “facilitates understanding of the regulation applicable to a business or organization” under a broadest reasonable interpretation of the term because multiple parties are enabled to work together to attempt to understand an agency’s proposed regulation.  Nevertheless, for the purpose of compact prosecution, Examiner asserts that even if this is not a “collaboration” between multiple parties to understand the regulation, such a feature is taught in the prior art.  Knudson, for example, teaches such a feature.  Specifically, Knudson teaches a document explorer that provides for collaboration between users and teams of users and a database that stores documents and generated work product, including “users’ written thoughts and interpretations of the data” (see Knudson column 22 lines 27-41).  Knudson further teaches that these document annotations can include “documenting and demonstrating compliance with laws, regulations, company policies, etc.” (see Knudson column 3 lines 23-26).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of using collaborative tools (as disclosed by Knudson) to the known method and system of enriching and linking a corpus of regulations (as disclosed by Clark and Smalley) to allow a group of users to interpret and understand regulations.  One of ordinary skill in the art would have been motivated to apply the known technique of using collaborative tools because it would allow the users to collaborate and document and demonstrate attempts to comply with regulations (see Knudson column 22 lines 27-41 and column 3 lines 23-26).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of using collaborative tools (as disclosed by Knudson) to the known method and system of enriching and linking a corpus of regulations (as disclosed by Clark and Smalley) to allow a group of users to interpret and understand regulations, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using collaborative tools to the known method and system of enriching and linking a corpus of regulations to allow a group of users to interpret and understand regulations because it is predictable that a group of users can collaborate within a system that already allows for the posting of comments).  See also MPEP § 2143(I)(D).

Claims 6 and 15.  The combination of Clark, Smalley, and Knudson teach the limitations of Claims 5 and 14.  Knudson further teaches wherein the collaboration activity includes sharing of information relevant to the understanding of the one or more regulations (see Knudson column 22 lines 27-41 teaching collaborating including sharing information and column 3 lines 23-26 teaching that the subject matter of the collaboration can be understanding a regulation).  Regarding wherein the information comprises at least one of research articles, blogs, expert commentary, customized datasets, one or more enriched regulations and annotations, Examiner notes that Knudson teaches providing information for collaboration (see Knudson column 22 lines 27-41) and Clark teaches that speeches and official comments are parsed and added to the system (see, e.g., ¶s 13, 41, 88, and 93).

Claim 7.   The combination of Clark, Smalley, and Knudson teach the limitations of Claim 6.  Clark further teaches wherein the information shared by one or more respective user accounts [is] associated with a subscription fee (see, e.g., ¶s 14 and 103 teaching various monetization schemes such as fees).

Claim 20.  The combination of Clark and Smalley teaches the limitations of Claim 19.  Clark further teaches: The computer program product as claimed in claim 19, wherein the electronic device is caused to: receive from one or more respective user account collaboration data associated with collaboration activity with one or more other user accounts, the collaboration activity facilitating understanding of the one or more regulations applicable to one or more respective nodes of respective constructs associated with organizations that correspond with the collaborating user accounts (see ¶ 111 teaching that user comments of proposed rules can be aggregated by the system and automatically submitted to the regulatory agency) and, wherein the collaboration activity includes sharing of information relevant to the understanding of the one or more regulations, and wherein the information comprises at least one of research articles, blogs, expert commentary, customized datasets, one or more enriched regulations and annotations (see, e.g., ¶s 13, 41, 88, and 93).  
	Examiner asserts that aggregating user comments regarding proposed regulations is a “collaboration” of users that “facilitates understanding of the regulation applicable to a business or organization” and “includes sharing of information relevant to the understanding of the one or more regulations” under a broadest reasonable interpretation of these terms because multiple parties are enabled to work together to attempt to understand an agency’s proposed regulation.  Nevertheless, for the purpose of compact prosecution, Examiner asserts that even if this is not a “collaboration,” i.e., “sharing” of information between multiple parties to understand the regulation, such a feature is taught in the prior art.  Knudson, for example, teaches such a feature.  Specifically, Knudson teaches a document explorer that provides for collaboration between users and teams of users and a database that stores documents and generated work product, including “users’ written thoughts and interpretations of the data” (see Knudson column 22 lines 27-41).  Knudson further teaches that these document annotations can include “documenting and demonstrating compliance with laws, regulations, company policies, etc.” (see Knudson column 3 lines 23-26).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of using collaborative tools (as disclosed by Knudson) to the known method and system of enriching and linking a corpus of regulations (as disclosed by Clark and Smalley) to allow a group of users to interpret and understand regulations.  One of ordinary skill in the art would have been motivated to apply the known technique of using collaborative tools because it would allow the users to collaborate and document and demonstrate attempts to comply with regulations (see Knudson column 22 lines 27-41 and column 3 lines 23-26).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of using collaborative tools (as disclosed by Knudson) to the known method and system of enriching and linking a corpus of regulations (as disclosed by Clark and Smalley) to allow a group of users to interpret and understand regulations, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using collaborative tools to the known method and system of enriching and linking a corpus of regulations to allow a group of users to interpret and understand regulations because it is predictable that a group of users can collaborate within a system that already allows for the posting of comments).  See also MPEP § 2143(I)(D).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Rejections - 35 U.S.C. § 101:
Applicant’s arguments that the claims as currently amended are similar to Example 42 is persuasive.  Examiner notes that the claims parse and enrich disparate regulation data, which is analogous to the normalization of non-standardized medical data in Example 42.  Additionally, Applicant’s claims recite sending alerts to multiple parties based on automatic rules associated with the parsed and enriched data.  Thus, there are meaningful limitations in Applicant’s claims beyond just a general link between the judicial exception and technology that integrate the judicial exception into a practical application.  
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant argues that the claim amendments are not taught by Clark and Costas.  This argument is moot in light of the new grounds of rejection which relies in part on new reference Smalley.  

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627